371 So. 2d 820 (1979)
STATE of Louisiana
v.
Phillip MALVEAUX.
No. 63824.
Supreme Court of Louisiana.
May 30, 1979.
Donald Soileau, Mamou, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., J. William Pucheu, Dist. Atty., A. Bruce Rozas, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
The issue of whether defendant was denied effective assistance of counsel is more properly raised by application for writ of habeas corpus. State v. Anthony, 347 So. 2d 483 (La.1977); State v. Ross, 343 So. 2d 722 (La.1977); State v. Mouton, 327 So. 2d 413 (La.1976).
Finding no reversible error based on the record before us, defendant's conviction and sentence are affirmed.